Dear Rep. Doerge:
This office is in receipt of your request for an opinion of the Attorney General in regard to the State Uniform Construction Code in accordance with R.S. 40:1728 which provides in pertinent part as follows:
  R.S. 40:1728. Adoption of uniform code; enforcement; rules
  A. The Standard Building Code of the Southern Building Code Congress International, Inc. and the National Electrical Code published by the National Fire Protection Association, as they are subsequently amended, are hereby adopted as the State Uniform Construction Code. (Emphasis added.)
  * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
You point out that your inquiry deals with the words, "as they are subsequently amended", as set forth in R.S. 40:1728. In this regard you note that the Standard Building Code of the Southern Building Code Congress International, Inc., and the National Electrical Code  are updated by their respective code groups every three years. Accordingly, you interpret the intent of this law to be that whatever is the latest addition of the codes mentioned as amended by each code group is the current code that is to be considered as the "Uniform Construction Code". Therefore, once an updated code is published and printed by the respective code group, it automatically takes the place of the then current code in the Uniform Construction Code.
You ask if your interpretation is deemed correct by this office.
We agree with your conclusion that the State Uniform Construction Code is subject to the changes made in the provisions  of the Standard Building Code of the Southern Building Code Congress International, Inc and the National Electrical Code as each is amended. We feel that conclusion must be reached by the directive that the provision of  these codes, "as they are subsequently amended", are adopted as the "State Uniform Construction Code". Such a conclusion is consistent with the Legislative findings as stated in R.S. 40:1727 as a "way to insure uniform, modern construction standards and regulations throughout the state of Louisiana". To fail to incorporate amendments to the Standard Building Code of the Southern Building Code Congress and the National Electrical Code would result in lack of uniformity and modern standards which the Legislature intended to assure.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Released:  December 27, 2001